                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
THE UNION LABOR LIFE INSURANCE      )
COMPANY,                            )
                                    )    C.A. No. 15–152 WES
          Plaintiff,                )
                                    )
     v.                             )
                                    )
J. BRIAN O’NEILL,                   )
                                    )
          Defendant.                )
___________________________________)

                            MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

       On July 24, 2018, the Court granted plaintiff Union Labor Life

Insurance Company (“ULLICO”) summary judgment on damages in the amount

of   $2,698,266.45   plus   reasonable   “costs,   fees,   and   expenses”   as

required by the parties’ Forbearance Agreement.       (Mem. & Order 10, ECF

No. 72.)     ULLICO has since filed a motion specifying $113,247.50 as

the total of these “costs, fees, and expenses,” and asks the Court for

that sum.    (Pl.’s Mot. for Suppl. “Costs, Fees and Expenses” 1, ECF

No. 75.)     Defendant J. Brian O’Neill does not contest the motion.

(Def.’s Mem. of Law in Opp. to Pl.’s Mot. (“Def.’s Opp.”) 1–2, ECF No.

85.)    So the Court – itself having no issue with ULLICO’s request –

GRANTS it.

       ULLICO has also moved for an award of prejudgment interest (Pl.’s

Mot. for Entry of Final J. and Prejudgment Interest (“Pl.’s Mot.”) 1,

ECF No. 82) pursuant to R.I. Gen. Laws Section 9-21-10(a), which

instructs the clerk to add interest at the rate of 12 percent per year
to any award of “pecuniary damages.”             “The dual purpose of prejudgment

interest,” the     Rhode      Island   Supreme     Court     has   explained,    “is   to

encourage early settlement of claims and to compensate an injured

plaintiff for delay in receiving compensation to which he or she may

be entitled.”     Metro. Prop. & Cas. Ins. Co. v. Barry, 892 A.2d 915,

919 (R.I. 2006).

     ULLICO calculates that it is due $1,078,794.30 in prejudgment

interest as of August 27, 2018, plus $843.45 per day thereafter until

judgment enters.       (Pl.’s Mot. 1.)          O’Neill argues that ULLICO is not

due a cent of prejudgment interest, and that even if interest is in

order, it should not be applied to ULLICO’s attorneys’ fees.                    (Def.’s

Opp. 2–7.)   The Court retires each of O’Neill’s contentions in turn.

     O’Neill’s argument for why there should be no prejudgment interest

whatever awarded rests on an exception in Section 9-21-10(a) that the

statute “shall not apply . . . to any contractual obligation where

interest is already provided.”              R.I. Gen. Laws § 9-21-10(a).               He

maintains that because the parties’ agreements provide for interest in

the case of a “Full Recourse Event,” but not for the lesser forms of

breach found here, interest has been implicitly provided for the latter

– at a rate of zero.     (See Pl.’s Statement of Undisputed Facts (“PSUF”)

Ex. 2 at 3, ECF No. 56-2 (defining “Full Recourse Event” to encompass,

inter   alia,     an    instance       of   “fraud      or    intentional       material

misrepresentation      made    by   [O’Neill      and   the    various   entities      he

controlled]”).)


                                            2
     The problem for O’Neill is that the expressio unius canon –

“expressing one item of an associated group or series excludes another

left unmentioned” – he uses as the main support for his argument

applies only when “circumstances support a sensible inference that the

term left out must have been meant to be excluded.”              N.L.R.B. v. SW

Gen., Inc., 137 S. Ct. 929, 940 (2017) (alteration and quotation marks

omitted).    His argument fails, then, because the inference O’Neill

draws – from the fact that interest is provided in the case of a Full

Recourse Event – that when, as here, a non-Full-Recourse-Event breach

occurs, the parties meant to preclude the normal operations of Section

9-21-10(a)   is   not   sensible:      it   is,   in   effect,   asking   for   a

determination that the parties “already provided” for interest by not

providing for     interest.    The   exception    to   Section   9-21-10(a) is

inapplicable; ULLICO is owed prejudgment interest.

     Including on its attorneys’ fees.        Section 9-21-10(a) requires –

“there shall be added” – that prejudgment interest accrue to any award

of “pecuniary damages” resulting from “a verdict . . . or a decision

made” “in any civil action.” 1       R.I. Gen. Laws § 9-21-10(a) (emphasis

added); cf. Dairyland Ins. Co. v. Douthat, 449 S.E.2d 799, 801 (Va.

1994) (finding that the analogous statute in Virginia makes prejudgment

interest discretionary).      And in fact a decision was made by the Court


     1 So while “prejudgment interest on attorneys’ fees is clearly
not the norm” in other contexts, Sherwood Brands of R.I., Inc. v. Smith
Enters., No. Civ.A. 00–287T., 2003 WL 22061871, at *2 (D.R.I. Mar. 31,
2003) (quotation marks omitted), Section 9-21-10(a) makes such
interest not only typical but almost without exception in Rhode Island,
when, as here, the fees are an element of damages.
                                   3
to award ULLICO attorneys’ fees as part of the damages award on summary

judgment. (Mem. & Order 5 n.2); cf. Compania Sud Americana de Vapores

S.A. v. Glob. Terminal & Container Servs., LLC, No. 09 Civ. 7890(PAC).,

2013 WL 5754391, at *2 (S.D.N.Y. Oct. 23, 2013) (“In granting summary

judgment, this Court determined that there existed no genuine dispute

of material fact that [plaintiff] was entitled to damages, including

reasonable attorney’s fees.”).

       This decision was the result of the requirement – repeated in the

parties’ agreements – that O’Neill pay the attorneys’ fees ULLICO

expended      in   enforcing      its   contractual     rights.       For   example,    the

Forbearance Agreement breached by O’Neill stipulated that he agreed

“to pay all costs, fees and expenses of [ULLICO] (including attorneys’

fees) . . . expended . . . by [ULLICO] in connection with . . .

enforcement of this Agreement” and others the parties had entered.

(PSUF Ex. 3 at 20.)              Moreover, that these attorneys’ fees could be

part of ULLICO’s damages – as opposed to something mechanically tacked

on post-judgment – is countenanced by Rhode Island Law.                          See Mortg.

Guarantee      &   Title    Co.    v.   Cunha,    745   A.2d   156,   160    (R.I.     2000)

(acknowledging claim “for attorneys’ fees as part of the claim for

damages”); Scully v. Matarese, 422 A.2d 740, 741 (R.I. 1980) (“[I]t is

well settled that attorney’s fees may not be awarded as a separate

item    of    damages       in    the   absence    of    contractual        or    statutory

authorization.” (emphasis added)).

       This    Court,      incidentally,    made    a   similar   decision        in   Pride

Hyundai, Inc. v. Chrysler Fin. Co., 355 F. Supp. 2d 600 (D.R.I. 2005).
                                             4
There, the parties’ agreement said that the counterclaim party – who

ended up prevailing – was entitled to “all expenses . . . including

reasonable attorneys’ fees . . . in connection with [its] exercise of

any of its rights . . . under [the parties’] Agreement.” Pride Hyundai,

355 F. Supp. 2d at 604.          The Court found that this provision made

attorneys’   fees    an    element    of       damages,   in   other   words,    that

counterclaimant “had the burden of proving at trial that it was

contractually entitled to those fees it sought in its counterclaim.”

Id. at 605–06; see also Rockland Tr. Co. v. Comput. Associated Int’l,

Inc., No. 95–11683–DPW., 2008 WL 3824791, at *5 (D. Mass. Aug. 1, 2008)

(“[W]hen a party seeks attorney’s fees stemming from a breach of

contract, courts have found the issue of attorney’s fees to be an

element of damages.”).       Because the counterclaimant failed to carry

this burden, however, the Court denied it an opportunity to move for

attorneys’ fees after judgment, as a “collateral matter,” under Federal

Rule of Civil Procedure 54.          Pride Hyundai, 355 F. Supp. 2d at 603,

606–07;   compare   Fed.    R.   Civ.   P.      54(d)(2)(A)–(B)    (“A   claim    for

attorney’s fees . . . must be made by motion . . . no later than 14

days after the entry of judgment”), with Fed. R. Civ. P. 54, Advisory

Committees Notes, 1993 Amendment (“[Rule 54(d)(2)(A)] does not . . .

apply to fees recoverable as an element of damages, as when sought

under the terms of a contract; such damages typically are to be claimed

in a pleading and may involve issues to be resolved by a jury.”

(emphasis added)).


                                           5
     ULLICO – unlike the counterclaimant in Pride – met its burden of

proving attorneys’ fees as an element of its contract damages.      (See

Mem. & Order 5 n.2.)       Section 9-21-10(a) attaches interest to these

damages, as it does to every component of ULLICO’s award.    O’Neill has

not disputed – and the Court sees no reason to gainsay – ULLICO’s

interest calculation, which adds $1,078,794.30 to the $2,811,513.952

already awarded, plus $843.45 per day from August 27, 2018, to today’s

date.    (Pl.’s Mot. 1.)     Therefore, final judgment shall enter for

ULLICO pursuant to Federal Rule of Civil Procedure 58, in the amount

of $3,942,602.15. 3   But not before the Motion to Withdraw (ECF No. 73)

filed by O’Neill’s counsel is GRANTED.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: October 29, 2018




     2 That is, the $2,698,266.45 awarded on summary judgment plus the
$113,247.50 granted above.

     3The sum of $1,078,794.30, $2,811,513.95, and $52,293.90 ($843.45
multiplied by 62).

                                     6
